                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER GOODVINE,
                                                                         ORDER
        Plaintiff,
 v.                                                                   17-cv-187-wmc

 DENNIS RICHARDS, ET AL.,

        Defendants.


       Plaintiff Christopher Goodvine is proceeding in this lawsuit on Fourteenth

Amendment claims against various defendants related to incidents that took place in

February of 2017, when Goodvine was being held at the Columbia County Jail.

       On October 22, 2019, the County Defendants filed a motion to dismiss pursuant

to Federal Rule of Civil Procedure 37, on the grounds that Goodvine failed to (1) comply

with the court’s order compelling discovery responses, and (2) appear for a properly noticed

deposition. (Dkt. #82.) All the remaining defendants have joined the motion as well.

(Dkt. ##82, 87.) The court set November 12, 2019, as Goodvine’s deadline to respond

to the motion to dismiss. That deadline has passed, and Goodvine has not responded or

contacted the court seeking an extension of that deadline. The court is inclined to dismiss

this case pursuant to Federal Rule of Civil Procedure 37, but the court will give Goodvine

one more opportunity to respond substantively to defendants’ motion. Goodvine now has

until December 2, 2019, to file an opposition to defendants’ motion to dismiss. His

failure to meet this deadline likely will cause the court to grant defendants’ motion as




                                             1
unopposed and dismiss this lawsuit with prejudice under Federal Rule of Civil Procedure

37.




                                       ORDER

      IT IS ORDERED that plaintiff Christopher Goodvine may have until December 2,

2019, to file a response to defendants’ motion to dismiss. If Goodvine does not respond

by that date, the court will grant defendants’ request to dismiss this case with

prejudice pursuant to Federal Rule of Civil Procedure 37.




      Dated this 18th day of November, 2019.

                                        BY THE COURT:

                                        /s/

                                        WILLIAM M. CONLEY
                                        District Judge




                                              2
